Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Rubicon and Solitaire Commence 3,300 metre Drill Program at Red Lake North Project TORONTO STOCK EXCHANGE SYMBOL: RMX AMEX SYMBOL: RBY TORONTO, Aug. 14 /CNW/ - Rubicon and Solitaire Minerals Corporation (TSX-V: SLT) are pleased to announce the start of a 3,300 metre drill program at the Red Lake North Project. The property is under option to Solitaire Minerals Corp. ('Solitaire') who is required to fund $2.5 million of exploration over four years (prior to May 30, 2010) to earn a 55% interest.
